Title: From James Madison to Edmund Pendleton, 5 December 1780
From: Madison, James
To: Pendleton, Edmund


Dr Sr.Philada. Decr. 5th. 1780
I have your favor of the 27th. ulto. and congratulate you on the deliverance of our Country from the distresses of actual invasion. The spirit it has shewn on this occasion will I hope in some degree protect it from a second visit.
Congress yesterday received letters from Mr. Jay & Mr. Carmichael as late as the 4 & 9th of Sepr. The general tenor of them is that we are not to rely on much aid in the article of cash from Spain, her finances & credit being scarcely adequate to her own necessities, and that the B. emissaries are indefatigable in misrepresenting our affairs in that kingdom and in endeavouring to detach it from the war. The character however of the Catholic king for steadiness and probity, and the entire confidence of our allies in him, forbid any distrust on our part. Portugal on the pressing remonstrances of France & Spain has at length agreed to shut her ports agst. English prizes but still refuses to accede to the armed neutrality. Mr. Adams writes that the fate of the Quebec and Jamaica fleets arrived at London nearly about the same time and had a very serious effect on all ranks as well as on stocks and ensurance.
Our information from the W. Indies gives a melancholy picture of the effects of the late tempest. Martinique has suffered very considerably both in shipping & people. Not less than 600 houses have been destroyed in St. Vincents. The Spaniards in Cuba also have not escaped, and it is reported that their fleet on its way from the Havannah to Pensacola has been so disabled & dispersed as to defeat the expedition for the present. On the other side our Enemies have suffered severely. The Ajax a ship of the line and two frigates stationed off St Lucei [Lucia] to intercept the Martinique trade are certainly lost with the greatest part if not the whole of their crews; and there is great reason to believe, that several other capital ships that have not been since heard of have shared the like fate. The Island of St. Lucie is totally defaced. In Barbadoes a[lso], scarce a house remains entire and 1500 persons at least have perished. One of the largest towns in Jamaica has been totally swept away and the island otherwise much damaged. The consequences of this calamity must afford a striking proof to G. Britain of her folly in shutting our ports against her W. India commerce and transferring the advantage of our friendship to her Enemies.
I am Dr. Sir yrs. sincerely
J. Madison Junr.
